DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 10/25/2022 has been entered. Claims 1-20 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, Applicant’s amendments to the claim do not overcome the 112(b) rejection previously set forth in the Final Office Action mailed 07/27/2022. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein the first representation corresponds to a first audio capture.” The claim also recites “wherein the first representation corresponds to a second audio capture.” It is unclear whether the first representation does correspond to both the first audio capture and the second audio capture, or if the second representation is meant to correspond to the second audio capture. For expedited prosecution, “wherein the first representation corresponds to a second audio capture” shall be interpreted as “wherein the second representation corresponds to a second audio capture.” Claims 8 and 15 are similarly rejected.
Regarding claims 2-7, the claims are rejected due to dependence on claim 1. 
Regarding claims 9-14, the claims are rejected due to dependence on claim 8.
Regarding claims 16-20, the claims are rejected due to dependence on claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (Patent No. US 10,063,542 B1) in view of Lester et al. (Patent No. US 9,928,839 B1), hereinafter Lester, and further in view of Shastri et al. (Patent No. US 10158489 B2), hereinafter Shastri.
Regarding claim 1, Kao teaches a system for authenticating a user with a service account (Spec. Col. 1, lines 42-45) through a voice assistant (Spec. Col. 13, lines 5-14; a user initiates authentication through Alexa, a voice assistant, on primary authentication deice 405), comprising: 
at least one computing device (Spec. Col. 1, lines 42-45); 
at least one application (Spec. Col. 14, lines 13-31; the invention can be embodied in software or as a computer program product, i.e. an application) that, when executed by the at least one computing device, causes the at least one computing device to at least: 
receive a request to authenticate a user on behalf of a voice assistant (Spec. Col. 13, lines 5-11; authentication verification 435 receives request for authentication through Alexa); 
identify a user account associated with the request (Spec. Col. 9, lines 16-21; authentication device obtains user-specific information from a profile database to identify a second authentication device, therefore it must identify a profile corresponding to the user, i.e. a user account. The account is used for authentication requests and thus is considered to be associated with the request); 
transmit the passphrase to a client device associated with the user account (Figure 2; authentication prompt generator 229 transmits authentication prompt with instructions for user input to primary authentication device 105 [which includes the voice assistant, Spec. Col. 13, lines 5-14] and secondary authentication device 110, i.e. the client device), wherein the user account has been authenticated through the client device (Spec. Col. 7, lines 20-29; user performs initial registration on first access to a resource and associates both a primary and secondary authentication device for authentication, thereby authenticating both authentication devices to a user account prior to subsequent authentication attempts), wherein the client device and the voice assistant are in a listening mode to capture audio to capture a readout of the passphrase from a user (Spec. Col. 10, lines 30-36; both primary and secondary authentication devices capture the user input in response to the authentication prompt); 
obtain a first representation of the readout of the passphrase from the voice assistant, wherein the first representation corresponds to a first audio capture of the readout by the voice assistant (Spec. Col. 10, lines 30-36; the primary authentication device, which has the voice assistant as described above, captures the first voice sequence, i.e. a first representation of the readout of the passphrase, in response to the authentication prompt. Lines 4-13 further detail that the first voice sequence captured by the primary authentication device is audio captured of the vocalization of one or more phrases by the user, the phrase being a pass phrase as shown in flowchart 300 of Fig. 3, in step 315); 
obtain a second representation of the readout from the client device, wherein the first representation corresponds to a second audio capture of the readout by the client device (Spec. Col. 10, lines 24-30; the secondary authentication device, i.e. the client device, captures the second voice sequence, i.e. a second representation of the readout of the passphrase, in response to the authentication prompt. Lines 30-36 further detail that the second voice sequence captured by the secondary authentication device is audio captured of the vocalization of one or more phrases by the user, the phrase being a pass phrase as shown in flowchart 300 of Fig. 3, in step 315. The second capture is done contemporaneously with the first capture, and is thus of the same single vocalization); and 
associate the user account with the voice assistant in response to validating that the first representation and the second representation match one another (Spec. Col. 11, lines 17-25; authentication input verification can determine if both captured voice sequences, i.e. representations, match a stored voice profile to validate the identity of the user. If so, the representations would also match each other. Spec. Col. 11, lines 50-56; upon validation of the user identity, the primary authentication device, which comprises the voice assistant as detailed above, is granted access to the desired secure services, and therefore must be associated to the user account with permission to access those services).
However, Kao does not explicitly teach generating a passphrase associated with the request, the passphrase being associated with the user account, initiating an authentication flow that authenticates a user account associated with a user, the authentication flow requiring the user to authenticate the user account with an identity manager, or wherein the user account has been authenticated through a client device with the identity manager.
In a related field of endeavor, Lester teaches methods and systems of authenticating using voice biometrics and device verification (Spec. Col. 1, lines 11-14) involving generating a passphrase associated with the request, the passphrase being associated with the user account (Spec. Col. 3, lines 43-44; the device generates a token to verify a user’s registered device, i.e. associated with the verification request, and associates it with the user account by comparing the captured audio signal from the user speaking the phrase to a stored audio sample for the user [Spec. Col. 1, lines 45-51]). Adopting Kao’s authentication system to use a generated passphrase as taught by Lester discloses the invention as described in claim 1. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kao by incorporating the teachings of Lester. Both disclosures are directed to the authentication of a user through multi-factor authentication using voice biometrics and device authentication. Given the overlap, in particular the use of a spoken phrase by a user for device verification, incorporation of the features of Lester into Kao would have been predictable to one of ordinary skill in the art at the time of filing. Furthermore, both Kao (Spec. Col. 1, lines 25-28) and Lester (Spec. Col. 3, lines 15-18) recognize that overly complicated authentication processes frustrate users and seek to provide a simpler process. The incorporation of the additional features as taught by Lester into the disclosed system of Kao would further reduce the complexity of the authentication process, resulting in a smoother and simpler user experience. Moreover, this would result in a more secure authentication with minimal impact to the user (see Kao, Spec. Col. 1, lines 25-28).
Lester however does not explicitly teach initiating an authentication flow that authenticates a user account associated with a user, the authentication flow requiring the user to authenticate the user account with an identity manager, or wherein the user account has been authenticated through a client device with the identity manager.
In a related field of endeavor, Shastri teaches an access management system to provide access to resources through password-less authentication with multiple layers of security (Abstract). Shastri further teaches wherein the system can perform single sign-on access to provide a user to access one or more systems (Spec., Col. 6, lines 4-8).
Adapting the combination of Kao and Lester to further incorporate the features as taught by Shastri further discloses causing a client device to initiate an authentication flow that authenticates a user account associated with a user, the authentication flow requiring the user to authenticate the user account with an identity manager (the system of Kao and Lester as taught above, now adapted to use the features as taught by Shastri in Col. 3, line 63  – Col. 4, line 9 for a user initiating an authentication flow for a user to access resources through an access management system, which is considered to be an identity manager)…wherein the user account has been authenticated through a client device with the identity manager (the system as detailed by Kao and Lester above for authenticating the client device further adapted to incorporate the features as taught by Shastri in Col. 3 lines 4-16 for authenticating the client device and the user account through the access management system, i.e. the identity manager).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Kao and Lester by incorporating the teachings of Shastri. The disclosures are directed to the authentication of a user through multi-factor authentication processes. Furthermore, both Kao (Spec. Col. 1, lines 25-28) and Shastri (Spec. Col. 2, lines 44-49) seek to provide a process that’s easy for the user to access needed resources. The incorporation of the additional features as taught by Shastri into the disclosed system of Kao and Lester would further reduce the complexity of the authentication process, resulting in a smoother and simpler user experience while still maintaining safety.

Regarding claim 2, in addition to the elements stated above regarding claim 1, the combination of Kao, Lester, and Shastri above further teaches wherein the passphrase is a temporary one-time password that expires after an expiry time period (Lester, Spec. Col. 3, lines 44-48; the token is a temporary one-time token that changes, i.e. expires, at certain time intervals).

Regarding claim 3, in addition to the elements stated above regarding claim 1, the combination of Kao, Lester, and Shastri above further teaches wherein the at least one application further causes the client device to display a prompt to readout the passphrase (Kao Figure 2; authentication prompt generator 229 transmits authentication prompt with instructions for user input [which could include the passphrase generated by Lester’s invention] to primary authentication device 105 [which includes the voice assistant, Spec. Col. 13, lines 5-14] and secondary authentication device 110, i.e. the client device. Spec. Col. 7, lines 45-47; authentication prompt generator 229 displays the prompt).

Regarding claim 4, in addition to the elements stated above regarding claim 1, the combination of Kao, Lester, and Shastri above further teaches wherein the first representation or the second representation comprises an audio signature generated from audio captured by the voice assistant or the client device (Kao, Spec. Col. 11, lines 17-21; under its broadest reasonable interpretation, an audio signature comprises properties or aspects of the audio signal such as pitch and volume. The authentication input verification engine detailed in Kao analyzes such properties or aspects of the captured voice sequences, i.e. the first and second representations, and compares them, and thus can be considered to have generated audio signatures from audio captured by the voice assistant or the client device).

Regarding claim 5, in addition to the elements stated above regarding claim 4, the combination of Kao, Lester, and Shastri above further teaches wherein the audio signature comprises background noise contained within the audio captured by the voice assistant or the client device (Kao, Spec. Col. 11 line 56-Col. 12 line 2; the primary authentication device, i.e. the voice assistant as detailed above with respect to claim 1, and the secondary authentication device, i.e. the client device, capture audio containing ambient, i.e. background, noise. Spec. Col. 12, lines 12-16; the system determines that properties or aspects of the first and second sound sequences of ambient noise match, and, as described above with respect to claim 4, it can be considered that the invention determines the match by comparing the audio signature comprising the ambient noise).

Regarding claim 6, in addition to the elements stated above regarding claim 1, the combination of Kao, Lester, and Shastri above further teaches wherein the first representation or the second representation comprises audio captured by the voice assistant or the client device, and the at least one application further causes the at least one computing device to generate an audio signature based upon the audio (Kao, Spec. Col. 11, lines 17-21; under its broadest reasonable interpretation, an audio signature comprises properties or aspects of the audio signal such as pitch and volume. The authentication input verification engine detailed in Kao analyzes such properties or aspects of the captured voice sequences, i.e. the first and second representations, and compares them, and thus can be considered to have generated audio signatures from audio captured by the voice assistant or the client device).

Regarding claim 7, in addition to the elements stated above regarding claim 1, the combination of Kao, Lester, and Shastri above further teaches wherein the instructions, when executed by the at least one computing device, cause the computing device to validate the first representation and the second representation by determining that the client device is in proximity to the voice assistant based upon an audio signature of the first representation matching an audio signature of the second representation (Kao, Spec. Col. 8, lines 24-31; the verification engine determines during the verification process that both authentication devices, i.e. the voice assistant as described with respect to claim 1 above and the client device, are co-located, i.e. in proximity to one another, based on the comparison of the properties and aspects of the samples of ambient noise captured by the devices. As detailed above with respect to claims 4 and 6, this can be considered to be determined based upon an audio signature of the first and second representations).

Regarding claims 8 and 15, the claims are directed to a non-transitory computer-readable medium comprising machine-readable instructions and a method, respectively, for performing the features presented in the claimed system of claim 1. Kao teaches a non-transitory computer-readable medium comprising machine-readable instructions (Spec. Col. 14, lines 13-15) and a method (Spec. Col. 1, lines 42-45), which, in addition to the system and method of the combination of Kao, Lester, and Shastri described above, cause a computing device to perform the functions described above with respect to claim 1. Therefore claims 8 and 15 are rejected under the same grounds.

Regarding claims 9 and 16, the claims are directed to a non-transitory computer-readable medium comprising machine-readable instructions and a method, respectively, (detailed with respect to claims 8 and 15 above) corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claims 10 and 17, the claims are directed to a non-transitory computer-readable medium comprising machine-readable instructions and a method, respectively, (detailed with respect to claims 8 and 15 above) corresponding to the claimed method of claim 3 and is rejected under the same grounds.

Regarding claims 11 and 18, the claims are directed to a non-transitory computer-readable medium comprising machine-readable instructions and a method, respectively, (detailed with respect to claims 8 and 15 above) corresponding to the claimed method of claim 4 and is rejected under the same grounds.

Regarding claims 12 and 19, the claims are directed to a non-transitory computer-readable medium comprising machine-readable instructions and a method, respectively, (detailed with respect to claims 11 and 18 above) corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Regarding claims 13 and 20, the claims are directed to a non-transitory computer-readable medium comprising machine-readable instructions and a method, respectively, (detailed with respect to claims 8 and 15 above) corresponding to the claimed method of claim 6 and is rejected under the same grounds.

Regarding claim 14, the claim is directed to a non-transitory computer-readable medium comprising machine-readable instructions (detailed with respect to claim 8 above) corresponding to the claimed method of claim 7 and is rejected under the same grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soriente, et al (Pub. No. WO 2016/141972 A1) discloses a method for two-factor authentication using audio collected across two devices and comparing the ambient noise captured by the devices (Spec. pages 3-5).
Narayanan (Patent No. US 9,286,899 B1) teaches a method for authenticating a user with voice input that involves generating a random passphrase, creating an audio signature from the user input, and comparing the audio signature to a stored audio signature associated with a user profile (Spec. Col. 3, lines 4-16).
Tolba et al. (Pub. No. US 2013/0179692 A1) teaches a system and method for three-factor authentication comprising generating an encrypted one time password, encoding the password in a barcode displayed on a user’s computing device, using a secondary device of the user to scan the barcode to display the password on the secondary device, having the user speak the password, and authenticating the user based on the spoken password (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Thursday 8:00 AM-6:00 PM, Friday 8:00 AM-12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655